Geracos & Grracos, Arc

CO. NO. 28

,

HISTORIC ENGIN

ueroa Street

omia 90017-3411

fe

644 South Fi
Los Angeles, Cal

So ON DH Wn KR WW PO Ke

YN NY NY NY NY NY NY YB HB KH HY
eA AAR EASH SF FSO HDA AGRBERAS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 1of32 Page ID#:1

GERAGOS & GERAGOS

A PROFESSIONAL CORPORATION
LAWYERS
HISTORIC ENGINE CO. NO, 28

644 South Figueroa Street
Los Angeles, California 90017-3411
Telephone (213) 625-3900
Facsimile (213) 232-3255

Geragos@Geragos.com

MARK J. GERAGOS SBN 108325
mark@geragos.com
BEN J. MEISELAS SBN 277412

ben@geragos.com

MATTHEW M. HOESLY SBN 289593

mhoesly(@geragos.com

ZUMPANO PATRICIOS & POPOK PLLC

MICHAEL S. POPOK
mpopok@zplaw.com
(Pro Hac Vice Motion Pending)

(NY) 2475226

MITCHELL G. MANDELL (NY) 2042828

mmandell@zplaw.com

(Pro Hac Vice Motion Pending)
2042828417 Fifth Avenue, Suite 826
New York, New York 10016
Telephone: (212) 381-9999
Facsimile: (212) 320-0332

Attorneys for Plaintiff,
MYCHANNEL, INC.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MYCHANNEL, INC., a Delaware

corporation,

Plaintiff,

Vv.
KANYE OMARI WEST, Individually,
and YEEZY APPAREL LLC, a

 

 

Case No::

COMPLAINT FOR DAMAGES
1) BREACH OF MUTUAL NON-
DISCLOSURE AGREEMENT
2) PROMISSORY ESTOPPEL

3) VIOLATION OF THE DUTY OF

 
Geracos & GEracos, APC

HISTORIC ENGINE CO. NO. 28

644 South Fi
Los Angeles, California 90017-3411

ueroa Street

oO OA NI DBD nO BR W PB

YN NY NY NY NY NY NY NY NO
CIDA KON SF FO eHHABGRE BRAS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 2 of 32 Page ID#:2

LOYALTY UNDER 15 Pa.C.S. §
8422(a) and § 8447(c)

Defendants. 4) VIOLATION OF THE
OBLIGATION OF GOOD
FAITH AND FAIR DEALING
UNDER 15 Pa.C.S. § 8422, §
eat and 15 Pa.C.S. §
8415(c)(11)

5) BREACH OF FIDUCIARY
DUTIES

6) UNJUST ENRICHMENT
7) QUANTUM MERUIT

California limited liability company,

 

JURY TRIAL DEMANDED

 

Plaintiff MyChannel, Inc. (““MYC” or “Plaintiff’), by and through its
undersigned counsel, Geragos & Geragos, APC and Zumpano Patricios & Popok,
PLLC, brings this Complaint against Defendant Kanye Omari West, individually
(“Kanye” or “Mr. West”), and Defendant Yeezy Apparel LLC, a California limited
liability company (“Yeezy’’) (collectively, “Defendants”), and states as follows:

INTRODUCTION

The business relationship between Kanye and his Yeezy brand on the one hand,
and MYC and its founders on the other, began with Defendants’ lavish promises to
MYC of millions of dollars in economic reward, the formation of a lucrative
partnership providing millions more, and in return, MYC providing tens of thousands
of hours of investment in Yeezy in reliance on those promises and the MYC-Kanye
partnership. Today, there should be in place a flourishing Yeezy e-commerce
business powered by MYC’s ground-breaking video technology and the vision of its

founders. Instead, the relationship concluded with Defendants cutting off contact with

-2-

 
Grracos & Grracos, APC

HISTORIC ENGINE CO. NO. 28

| jqueroa Street
Los Angeles, California 90017-3411

644 South Fi

0 ONY DH WNW BP WD wp

Nv NY NY NY NY NY NY YN NO KH
eI DA AKON fF FORK AARSBH AS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 30f 32 Page ID#:3

MYC and the misappropriation of MYC’s proprietary and confidential technology and
information to fuel the e-commerce engine of Mr. West’s Yeezy brand.

Mr. West sits at the intersection of music, visual arts, fashion, and business. He
recently tweeted that he saw himself as a “product guy at my core. To make products
that make people feel an immense amount of joy and solve issues and problems in
their life, that’s the problem-solving that I love to do.” MYC, in its own unique way,
also creates “joy” and solves problems. It is a pioneering video and e-commerce
technology company led by a group of highly-successful Black entrepreneurs,
advisors and investors, and it invented a brand new way of using novel technology
and artificial intelligence to seamlessly marry e-commerce to video content, including
music videos and commercials.

The founders of MYC reasonably relied on a series of promises made by Mr.
West and other leaders in his organization that for six (6) months convinced them to
focus 100 percent of their attention on Kanye and Yeezy, and to invest more than $7
million in company resources for good measure. In fact, the MYC founders and other
personnel moved from their Pennsylvania headquarters to Yeezy’s headquarters (first
in California and then in Illinois) and worked full-time for Defendants, all at Mr.
West’s insistence. The resulting oral joint venture partnership that arose between
MYC and Mr. West further encouraged Plaintiff to devote millions of dollars in time
and resources to the venture, to develop, build-out, operate and manage the Yeezy e-

commerce business. During this time, and reflecting the partnership and the promises

-3-

 
Geracos & Grracos, APC

HISTORIC ENGINE CO. NO. 28

644 South Fi

ueroa Street

if

omia 90017-3411

Los Angeles, Cali

So ON DH WH KR WD YN Be

Nu NY NY NY NHN WN WY HN bw
SC IAAR ODS HS FO He DW AAaROaRAS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 4of 32 Page ID#:4

made, Mr. West referred to MYC as “YZY Tech” including to Defendants’ global
brand partners and went so far as to refer to MYC’s “MyChannel” as “Our Channel.”
Mr. West also promised in June 2018 to make a $10 million strategic investment in
MyChannel. He later inexplicably reneged on his promises seemingly on a whim and
walked away from the successful partnership while misappropriating MYC’s
proprietary and trade secrets, netting Kanye hundreds of millions of dollars off of the
back of MYC.

Plain and simple, Kanye and Defendant Yeezy failed to live up to their side of
the bargain, and misappropriated and exploited the innovation, proprietary
information, and labor of MYC to benefit Yeezy’s e-commerce business without
compensation. Mr. West and Yeezy: (a) breached the parties’ oral partnership
agreement; (b) prevented MYC from earning millions of dollars in fees; (c)
encouraged MYC to invest millions of dollars of its own resources and time in the
parties’ venture; (d) failed to make the $10 million promised investment; and (e)
violated MYC’s non-disclosure agreement (“NDA”) (Exhibit A hereto) by using a
copycat video e-commerce technology to drive sales of Kanye-branded merchandise
on their Sunday Service video social media platform launched in 2019 (“Sunday
Service’).

MYC and MYC alone in the industry provides, through its proprietary video
platform, a unique, “white label,” in-video interactive and immersive “shoppable” e-

commerce content experience (the “MYC Video Platform”) that works seamlessly

-4-

 
Grracos & Grracos, arc

HISTORIC ENGINE CO. NO. 28

644 South Fi

Los Angeles, Califomia 90017-3411

ueroa Street

So ON DWN BR WH HPO Y/Y

Nv NY NY NY NY NY YB NH NB &
CIA AKRON fF SF Ce DTA AREaOaRAS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 5of32 Page ID#:5

with all video content. The combination of MYC’s paradigm-shifting Video Platform
and technological prowess, and Mr. West’s artistic content, should have taken the
world by storm, providing a highly profitable venture for both.

The collaborative partnership between Mr. West and the MYC founders started
promisingly in the Spring of 2018. The ultimate goal of the parties’ venture was to
maximize revenues for Yeezy’s merchandize by utilizing a “white label” version of
MYC’s Video Platform to increase site traffic and conversion ratios, as well as to
generally enhance the user/customer experience and share the resulting profits
between them. In order to launch the enterprise and continue the goodwill between
the two companies, MYC and Yeezy entered into the NDA in May 2018 to protect
MYC’s proprietary information, trade secrets and intellectual property, including the
inner-workings of the MYC Video Platform, from Yeezy’s misappropriation and use
without compensation. It is this NDA that Yeezy and Mr. West breached when they
launched Mr. West’s Sunday Service and its e-commerce component that included a
knock-off of the MYC Video Platform.

During a six month stretch in 2018, the founders of MYC and a team of people
they deployed to work on Yeezy, at Mr. West’s insistence, worked around the clock
and almost exclusively for Defendants. To build out the MYC Platform and make it
work seamlessly with the Yeezy brand and Mr. West’s video content, MYC engaged
programmers, product developers, licensors, and other management personnel who

worked tirelessly and without complaint 12-18 hours per day for six months straight to

-5-

 
Geracos & GEracos, Arc

HISTORIC ENGINE CO. NO. 28

644 South Fi

ueroa Street

Los Angeles, California 90017-3411

So ON Dn BR WD PO

No NY NY NY NY NH NY NY WD
eI AAKRESDH SF SOe DA AGRESBaHRAS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 6 of 32 Page ID #:6

accomplish the venture’s goals. In addition, MYC’s founders relocated first to
Calabasas, California and then to Chicago, Illinois, all at Mr. West’s urging, to
continue their uninterrupted work for Yeezy.

But by late 2018 it became clear to MYC’s founders that Mr. West had no real
intention of fulfilling his end of the bargain to invest in MYC and to use MYC’s
proprietary platform to power Yeezy’s e-commerce business. Instead, after Kanye
learned all that he could from MYC and its founders, he abruptly attempted to
terminate the parties' oral partnership, refused to invest in MYC or even reimburse it
for the millions the company had already sunk into Yeezy’s e-commerce business, and
misappropriated MYC’s proprietary information and technology to use it on his
newly-launched Sunday Service. Mr. West’s channel became a rousing success,
leading in his words to merchandise sales of over “$1mm a night,” demonstrating the
sheer magnitude of the economic loss MYC has suffered.

PARTIES

l, Plaintiff MYC is a Delaware corporation with its principal place of
business located in Chalfont, Pennsylvania. MYC was founded in 2014 by Julian
Duggin (“Mr. Duggin”), its Chief Executive Officer, and Gibran Gadsden (“Mr.
Gadsden’’), its Chief Operating Officer. In addition, its Board of Directors, investors
and advisors are some of the most successful entrepreneurs and investors in the
country. As a thought leader in the area of video technology, MYC’s business focuses

on two primary areas: (a) it uses proprietary technology to bring social media, live and

-6-

 
Geracos & Grracos, Arc

HISTORIC

644

Los Angeles, Cal

ENGINE CO. NO. 28

South Fi

ueroa Street

ave!

omia 90017-3411

Co ON DH Wn BR WY HPO eH

Nu NY NY NY NY NY NY YN HN
Ce IAA KR OHONH SF FS ECH KTAARBHAS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 7 of 32 Page ID#:7

on-demand video channels to the workplace to enhance employee engagement,
including building and managing "white label" platforms used by some of the largest
corporations and institutions in America; and (b) using licensed video frame analysis
Artificial Intelligence (“AI’’) technology, it developed the MYC Video Platform that
uses a proprietary sentiment analysis AI engine for the B2B, B2B2C and B2C spaces,
and creates an immersive, seamless shopping experience within third party video
content, including music videos and social media videos.

2. Defendant Kanye Omari West is an individual who is a citizen of the
State of California. He is Defendant Yeezy’s principal owner and investor.

3. Defendant Yeezy is a California limited liability company with its
principal place of business located in La Palma, Orange County, California. Upon
information and belief, its sole member is non-party Yeezy LLC, whose members are
Mr. West and Mascotte Holdings, Inc., both citizens of the State of California. Yeezy
is the vehicle that Mr. West uses to develop and sell his products, including, upon
information and belief, a billion-dollar clothing and sneaker line.

JURISDICTION, VENUE AND LAW

4. The Court has diversity jurisdiction over all claims pursuant to 28 U.S.C.

§ 1332, as the matter in controversy is between citizens of different States and the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs.

 
Grracos & Grracos, APC

HISTORIC ENGINE CO. NO, 28

644 South Fi

ueroa Street

Los Angeles, Caliomia 90017-3411

So ON DH nH BR WY PPO

Nv NY NY NY NY NY NY NY YN &
CIDA ROD HF SF CH KUAARGSBH LES

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 8 of 32 Page ID#:8

5. This Court has personal jurisdiction over Defendant Yeezy and
Defendant West, both of whom are residents of the State.

6. Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391 because
the majority of witnesses are located here and a substantial portion of the events
giving rise to MYC’s claims occurred in the Central District of California. In addition,
Defendants: (a) are authorized to conduct business in this District and have
intentionally availed themselves of the laws within this District; (b) currently do
substantial business in this District; and (c) are subject to personal jurisdiction in this
District.

7. The substantive law of the Commonwealth of Pennsylvania applies to the
Claims herein because: (a) the parties’ NDA requires it as it relates to a breach of the
NDA; and (b) MYC has been damaged in Pennsylvania, the situs of its corporate
headquarters, by Defendants: (i) refusing to honor their partnership and pay MYC the
tens of millions of dollars owed; and (ii) retaining the benefit of MYC’s work without
compensation.

FACTUAL ALLEGATIONS
MYC: A Video Technology and E-Commerce Powerhouse

8. MYC was founded in 2014 by Messrs. Duggin and Gadsen who are both

successful Black entrepreneurs. The bedrock for the strong corporate ethos and culture

which make up MYC’s DNA is the commitment of the founders and its investors and

 
Grracos & Grracos, Arc

HISTORIC ENGINE CO. NO. 28

644 South F

ueroa Street

Hs

omia 90017-3411

Los Angeles, Cal

So AN Dn Wn KR DW HNO

NY NY NY NY NH NY NY WB YN

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 9 of 32 Page ID#:9

advisors to: (a) create one of the world’s great technology companies; and (b) further
the cause of other minority-owned businesses.

9. MYC’s founders and investors represent some of the most successful
business people in America, and are admired civic and community leaders as well,
with ties to the most prestigious corporations, charities, and institutions of higher
education in the United States.

10. MYC’s core business prior to entering into its venture with Defendants is
providing institutions of higher education and companies, including those in the
healthcare and fashion industries, with “social video” in the workplace. MYC creates
“white label” video channels for companies and institutions using its proprietary
technology to create interpersonal and collaborative experience through live and on-
demand video programming. MYC’s technology drives customer engagement in a
B2B and B2B2C environment, as well as employee engagement, by implementing a
unique approach to the enterprise collaborative space, to create interactive, immersive,
and bidirectional media experiences for users across multiple devises, including
mobile, for live and on demand video content.

The MYC Video Platform for B2C E-Commerce

11. In and around 2016, the MYC founders focused on applying the
company’s technological prowess to the B2C e-commerce space. Specifically, it
developed the MYC Video Platform to transform ordinary streaming or on-demand

video content into interactive and immersive “shoppable” content to allow the

-9-

 
Geracos & Greracos, APC

HISTORIC ENGINE CO. NO. 28

644 South Figueroa Street
Los Angeles, California 90017-3411

Oo Oo NY NHN nO FP WO HNO eK

YN NY NY NY NY NY NY NY NH
CIA AHA GDH FF GO He IXIAF AREER AS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 10 of 32 Page ID #:10

consumer to never leave the video experience in order to purchase merchandise
featured in the video.

12. The cutting-edge MYC Video Platform took over sixteen (16) months to
develop. Combining licensed video frame capture and metadata technology with its
sentiment analysis AI engine, it: (a) breaks down a video into its individual frames,
sometimes numbering into the millions depending upon the video’s length; (b) mines
the metadata embedded in each frame to isolate individual merchandise depicted; and
(c) instantaneously searches the internet for a match, thereby allowing the user to
immediately purchase the item without ever leaving the on-demand or live streaming
video experience.

13. With the MYC Video Platform in hand, MYC’s founders set about to
identify the perfect e-commerce company, innovator and influencer as a match for its
technology.

The MYC Founders Identify Kanye and Yeezy as a Match

14. MYC identified that Mr. West and the Yeezy brand could benefit from
the MYC Video Platform. The MYC founders thought Defendants would be a good
match because of Mr. West’s at least public commitment to empowering fellow Black
entrepreneurs, the hallmarks of MYC’s own ethos. MYC reasonably believed that in
Defendants they had found business partners who would live up to their agreements

and promises. Later events proved them wrong.

-10-

 
Grracos & Grracos, APC

HISTORIC ENGINE CO. NO. 28

644 South Fi

ueroa Street

fornia 90017-3411

Los Angeles, Cali

So Om ND nH FBR WOW PPO

NY NY NY NY NY NY NY NY WD
CIA AROS fF SF Cae DTA ARORA S

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 11o0f32 Page ID#:11

15. The MYC founders, through mutual connections, made contact with Mr.
West in April 2018 to discuss a partnership.

16. Within a very short time, Messrs. Duggin and Gadsen had a meeting set
up with Kanye’s business manager. At their own expense, the MYC founders
immediately flew from their headquarters in Pennsylvania to Mr. West’s business
operations located at the time in Calabasas, California.

17. Upon arrival, the MYC founders were informed that in addition to the
formal meeting with him a couple of days later, Mr. West would meet with them that
very night to discuss the MYC Video Platform and its application to the Yeezy brand.

18. In the wee hours of the next day after their arrival, Messrs. Duggin and
Gadsen met with Mr. West in his home and discussed the MYC Video Platform. Mr.
West’s response, spoken in front of his inner circle and entourage of business
advisers, was exactly what MYC’s founders hoped they would hear, when Kanye
exclaimed: “I love it; let’s do this.”

Kanye and MYC Become Partners

19. More than that, Mr. West told the MYC founders that he wanted them to
remain in Calabasas, California from that moment forward, to be his partners in the
venture, and to work exclusively and around the clock for their new venture to

integrate the MYC Video Platform into Yeezy’s existing e-commerce business.

20. This was a huge commitment of time and resources for MYC. But, Mr.

West and other senior leadership in his organization promised that if the MYC

-ll-

 
Geracos & Grracos, APC

CO. NO. 28

INE
\

HISTORIC ENGI

ueroa Street

644 South

Moma 90017-3411

Los Angeles, Cali

So Oa ND Nn BR WY HO HY

YN NY NY NH NH NB HN WH
eYAaGK OSX SeECSRDADESBHR TS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 12o0f32 Page ID #:12

founders relocated to California and devoted all of MYC’s time, attention and
resources to Yeezy and Kanye, MYC would be handsomely rewarded including by:
(a) being in partnership with Mr. West; (b) having MYC power Yeezy’s e-commerce
business and share in the profits from increased sales, and (c) Mr. West investing $10
million and other resources into the parties’ venture.

21. In reasonable reliance on these promises, in furtherance of the parties’
partnership, and at Mr. West’s instruction, the MYC founders moved to California in
April 2018. All told, MYC’s founders and about a dozen other personnel spent six (6)
non-stop months working with Mr. West and Yeezy, to the exclusion of their other
work and clients, at considerable expense and without compensation.

22. When just five months after MYC’s arrival in California Mr. West
decided to relocate the entire Yeezy operation to Chicago, Illinois, and instructed the
MYC founders to move with him, they complied. Again trusting Mr. West and
relying on his promises, the MYC founders did so at their own considerable expense,
demonstrating further the depth of their loyalty and perseverance to make the

partnership a success.

23. In or around this same time, on May 2, 2018, to further the partnership
and provide confidence that their proprietary technology and ideas would not be
ripped off without proper compensation, MYC had Yeezy sign the NDA. (See

Exhibit A).

-12-

 
Geracos & Grracos, Arc

HISTORIC ENGINE CO. NO. 28

644 South F:

ueroa Street

mia 90017-3411

fo

Los Angeles, Cali

So ON DH BR WW HB Be

VY N NY NY NY NN NY HN HB BR He Ye
CIDA ROHN FS SF EOeHDAaARaH.oOS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 13 0f 32 Page ID#:13

24. In the following weeks and months, MYC’s founders and Mr. West along
with his key business development manager and advisers, discussed the terms for the
integration of the MYC Video Platform and Yeezy.

25. For example, in an all-day meeting, Yeezy’s Chief Executive Officer
(“CEO”) told the MYC founders that he was personally “blown away” by the MYC
technology and the vision of its founders. He further expressed that he knew that
Kanye needed a technological layer in his business in order to take his brand to the
next level. All agreed at that meeting that the MYC Video Platform was the key to
improving the Yeezy customer e-commerce experience, and to drive up sales as a
result.

26. Mr. Duggin and Mr. Gadsden developed with the Yeezy CEO key
performance indicators (KPIs) for their venture concerning customer engagement,
conversion rates, and resulting sales and sales profit margins, as well as the
compensation that MYC would receive from the partnership.

27. Specifically, the goals of the MYC/Yeezy partnership were to: (a)
increase Yeezy's site traffic; (b) increase Yeezy's conversion ratio (i.e. customer
buys); and (c) enhance Yeezy’s customer/viewer experience by improving site

functionality.

28. By accomplishing these goals, MYC expected that it would be

compensated by a combination of fees, base e-commerce commissions, and additional

- 13-

 
Geracos & Geracos, APC

HISTORIC ENGINE CO. NO. 28

644 South Fi

ueroa Street

mia 90017-3411

fo

Los Angeles, Cali

So ON Dn nO BR WD HO

No NY NY NY NY WB NY WP Ww
Ce IAA ROH SF SF OCH DAaAaRaOaHRAS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 14o0f 32 Page ID#:14

performance incentives associated with the growth of the Yeezy e-commerce
operation as a result of MYC’s efforts.

29. The parties also developed more specific goals for the partnership and its
use of the MYC Video Platform including: (a) supporting the livestreaming/on-
demand nature of “shoppable events” for Yeezy; (b) providing customers/viewers
with a Kanye-inspired “shoppable experience”; (c) providing immediate unique data
sets; (d) demonstrating strategic launch relationships across payment
processing, marketplace scalability and business development; and (e) providing
customers/viewers with a consistent technology experience regardless of
mobile/desktop/laptop usage.

30. From these conversations, negotiations, and mutual agreement on the
goals of the collaboration, and after considerable negotiations between Defendants
and MYC, Mr. West through Yeezy ultimately furnished MYC with a $10 million
term sheet in June 2018 (the “Term Sheet”) as part of a strategic investment to allow it
to develop and build out MYC’s Video Platform. (See Exhibit B).

31. It is this Term Sheet, coupled with Mr. West’s promise of even more
economic reward in the future, that understandably encouraged MYC and its founders
to go “all in” and devote all of their time and resources to the partnership.

32. But every time the MYC founders raised the issue of Mr. West actually
funding MYC and providing the $10mm promised, they were met with Mr. West’s

protestations that they were “thinking small,” and should instead “focus on bigger

-14-

 
Geracos & Grracos, Arc

HISTORIC ENGINE CO. NO. 28

ueroa Street

644 South Fi

Los Angeles, Calitumia 90017-3411

So ON DH Wn BR WW HB we

No NY NY NY YN WN NH WH NHN BR we Be
eC IY AA KHON fF F CORK AaAaREaAaRS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 15o0f32 Page ID#:15

revenue and profits” resulting from their partnership. MYC founders trusted Kanye
and pushed ahead.
MYC Relies on Defendants’ Promises and Invests Millions Into the Venture

33. In reliance on all of Mr. West’s promises and representations about their
partnership, MYC deployed almost a dozen programmers and product developers and
devoted the full-time resources of its key executives and advisers, including Messrs.
Duggin and Gadsden, to the partnership with Mr. West.

34, Working for Defendants up to 80-hour weeks non-stop for six months,
the MYC personnel logged about 10,000 hours exclusively for Defendants and the
partnership. MYC has to date received no compensation from Defendants for its
considerable work and value conferred.

35. To encourage and entice MYC to make this extraordinary investment of
dedicated human capital and corporate money and resources, Mr. West and others in
his inner sanctum continuously encouraged MYC to do more and better in return for
making the partnership an economic success.

36. In addition, in reliance on Defendants’ promises and entreaties, MYC
spent tens of thousands of dollars on video and other technology equipment to invest
in the venture, and hundreds of thousands of more dollars on its executives’ and
personnel’s personal living and travel expenses for relocating and living in both
California and then Chicago at Mr. West’s demand.

Kanye Rebrands MyChannel to “Our Channel” and “YZY Tech”

-15-

 
Geracos & Grracos, Arc

NGINE CO. NO. 28

HISTORIC EI

ueroa Street

South Fi

644

ifamia 90017-3411

Los Angeles, Cali

Co ON Dn BR W YP eR

Nv NY NY NY NY NB NY NY bw
SIA AAR HEH HF FSO eH DA aAOREOaRAS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 16 of 32 Page ID #:16

37. From the outset of the partnership, Mr. West and other Yeezy senior
management began publicly referring to MYC as “YZY Tech.” Embracing the new
venture in one of his typical bear hugs, Kanye brought the MYC founders with him to
meetings with major YEEZY brand partners, such as adidas. At these meetings, Mr.
West often introduced Plaintiff to third parties as ““YZY Tech,” and told the assembled
executives that Messrs. Duggin and Gadsden were “doing it right.” This is also an
example of Mr. West claiming ideas such as those of MYC as his own.

38. Throughout the summer months of 2018, negotiations between MYC and
Defendants were ongoing while MYC continued to provide uninterrupted services to
develop and integrate the MYC Video Platform for Yeezy.

39. At one point, Mr. Duggin asked Mr. West point blank when the $10
million investment in MYC would be made by Defendants. In typical Kanye fashion,
he responded that Mr. Duggin was worrying too much about “legal issues,” and that
Yeezy was not run by the legal or business departments, but by the “creative” people
like himself and the MYC founders. MYC and its founders had no reason at that time
to doubt Mr. West’s sincerity.

40. Throughout this whirlwind six-month time period, Mr. West also enticed
MYC by dangling in front of them a new major opportunity as part of his “MYC as
YZY Tech” vision: That MYC would “power” the Yeezy brand’s entire e-commerce

division.

-16-

 
Grracos & Greracos, arc

HISTORIC ENGINE CO. NO. 28

644 South Fi

ueroa Street

Los Angeles, Cattomia 90017-3411

So OH ND NH FBP WY NO Ke

NHN NY NY NY NY NY NY NY NHN
CIA AK OND SF FO wMXAAR ARRAS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 17of32 Page ID#:17

41. Consistent with Mr. West’s new vision for MYC and its integration with
Yeezy, Mr. West made Mr. Duggin his confidant and business consultant.

42. Mr. West relied on MYC for a number of key e-commerce projects while
he traveled through Africa in October 2018 to finish a new album. These included
MYC: (a) collaborating with Havas Creative, the global advertising agency
responsible for the adidas and Yeezy brand collaboration, to develop a campaign for
the release of the Yeezy 350v2 sneakers that leveraged exclusive video content with
the MYC Video Platform; and (b) working with Salesforce to optimize and migrate
the existing YeezySupply.com website and e-commerce technology stack from
Shopify. Again, MYC and its founders were not compensated for their considerable
efforts or for the benefit conferred on Defendants.

43, It was around this time that Mr. West, co-opting further the MYC
intellectual property and proprietary technology as his own, rebranded the MYC
Video Platform as “Our Channel.” Just as when the MYC founders heard Mr. West
rebrand their company as “YZY Tech” to third parties, and now their “MyChannel” as
“Our Channel,” they believed that Mr. West was just being enthusiastic and
supportive of their partnership, leading them to work even harder. They never
believed at that time that Defendants planned to misappropriate their technology and
ideas for their own purposes and leave MYC in the dust.

44, As the business relationship between MYC and Defendants continued to

grow, the MYC founders even went so far as to introduce Mr. West to their leading

-17-

 
Geracos & Grracos, Arc

HISTORIC ENGINE CO. NO. 28

644 South rig
Los Angeles, California 90017-3411

ueroa Street

So Oa NY DH Wn FBP WO NO

NHN NY NY NY NH NY NY WY WN
CIDA RONDO FF GCeHRKHAARSaRH ZS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 18o0f 32 Page ID#:18

investor and advisor, a renowned business owner and powerhouse leader in the Black
business community, to provide assistance to Yeezy and evaluate it as an investor.

45. Mr. West flew Yeezy’s Chief Financial Officer to meet this investor and
advisor of MYC’s, and to open Yeezy’s financials and books for his review. This also
allowed MYC to confirm that Yeezy had the wherewithal to make the $10 million
investment and more in MYC, that it was a suitable investor and partner.

46. But everything changed for the worse for MYC and its founders by
October 2018. By this point, MYC was out more than $7 million in expenses,
including to pay additional employees required to build out the MYC Video Platform
for Defendants and to pay for equipment and living expenses.

47. Growing tired of Mr. West’s continued failed promises and
representations over the prior six (6) months, during a time when publicly, Mr. West
was extolling the virtue of supporting Black entrepreneurs like themselves, Mt.
Duggin and Mr. Gadsden began pressing Kanye as to when they could expect to be
paid for their efforts and receive the benefits of their partnership. In response, he
feigned disinterest in the venture, and while in Uganda, claimed some untrue
perceived slight as a pretext to cut ties with MYC and its founders.

48. Tired and frustrated, Mr. Gadsden returned home to Pennsylvania, while
Mr. Duggin awaited Kanye’s return from Uganda.

49. Kanye and Mr. Duggin met in person in October 2018. During the

meeting, Mr. Duggin pressed Mr. West for the money promised and the payoff for the

- 18 -

 
Grracos & Grracos, Arc

HISTORIC ENGINE CO. NO. 28

644 South Fi

ueroa Street

fe

omia 90017-3411

Los Angeles, Cali

So ON DN BR W WH ke

Nb NY NY NY NY YB NB VB HN
eI AA KR HOH SF FCeH DT ABR aAHAS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 19 of 32 Page ID #:19

hard work performed. During this face-to-face, Mr. West again promised to move
forward with the partnership with MYC, but with a new leadership team at Yeezy.

50. Despite these new promises by Mr. West, and with no money repaid to or
invested in MYC, Mr. Duggin returned home to MYC empty-handed. Soon
thereafter, all communication with Mr. West and Yeezy ceased, leaving MYC and its

founders in the lurch and out millions of dollars.

Kanye’s Sunday Service Misappropriates MYC’s Technology and Ideas

51. A few months after Mr. West disappeared and left MYC holding the
proverbial bag, he launched his Sunday Service in early 2019. On this channel,
Kanye’s gospel group performed weekly musical worship and led prayer sessions, but
with an e-commerce twist that uses the streaming video content from Sunday Service
to the drive sales of Yeezy-branded products and merchandise.

52. After visiting Yeezy’s website, it became patently obvious to MYC’s
founders that Defendants had misappropriated its proprietary technology and the
functionality of the MYC Video Platform, albeit using an inferior version without the
key “shopability” functionality and integrated it into the channel.

53. Incredibly, it was not just MYC’s founders that noticed the identity
between the Sunday Service e-commerce component and MYC’s proprietary

information and technology. Some of Mr. West’s closest confidents and business

-19-

 
Geracos & Geracos, APC

HISTORIC ENGINE CO. NO. 28

644 South F

ueroa Street

ito

Los Angeles, Cali

mia 90017-3411

So Oo NY DH nH BR W HBO we

N NY NY NY NY NB WH WH HHO HB YH
PS IAKDA KR ON F&F SF Caodriauarkoaopnts

 

 

Case 2:20-cv-07732 Document 1 Filed 08/25/20 Page 20 of 32 Page ID #:20

advisors reached out to MYC’s founders noting the similarities, and even went so far
as to compliment MYC for what they reasonably believed was its work.

54. Sometime after the launch of Mr. West’s Sunday Service, Mr. Duggin
and Mr. Gadsden emailed Mr. West’s manager to offer to work together and make the
Sunday Service e-commerce platform function more effectively by using the MYC
Video Platform directly. They received no response.

55. Obviously not chastened by ripping off MYC in the initial version of the
Sunday Service, Defendants’ video content soon incorporated a “shoppable”
functionality which is specifically prohibited by the NDA.

56. On March 4, 2020, Kanye, on his “teamkanyedaily” Instagram page,
boasted about the success of merchandise sales on the Sunday Service that was using
the misappropriated MYC technology: “We were doing one million dollars a night in
merch [sic]” (emphasis added). That represents an admission by Defendants that the
revenue stream resulting from the misappropriation of MYC’s technology and other
confidential and proprietary information approaches over $350 million per year.

57. It has become painfully obvious to MYC that it will never receive the
$10 million investment promised, reimbursement for the millions more invested by it
in the parties’ partnership, or any of the future profits, without a fight.

FIRST CLAIM FOR RELIEF

Breach of Mutual Non-Disclosure Agreement
(Against Defendant Yeezy)

- 20 -

 
Geracos & Grracos, Arc

ENGINE CO. NO. 28
uth Fi

HISTORIC

ueroa Street

644 So

Los Angeles, Cal

omia 90017-3411

fe

S©o AN DH WH KR WW PO

NY NY NY NY NY YN HN ND bw
Ce I~AAKR HS SF SFSOe DTA aARSBHRAS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 210f 32 Page ID#:21

58. Plaintiff incorporates by reference each and every allegation contained in
the preceding paragraphs of this Complaint as though fully set forth herein.

59. Plaintiff and Defendant Yeezy entered into the NDA. A true and correct
copy of the NDA is attached hereto as Exhibit A.

60. Section 4 of the NDA provides in relevant part that “[a]ll of [MYC]’s
Confidential Information and Evaluation Material [as defined in the NDA] are the
property of [MYC] and no license or other rights to [MYC]’s Confidential
Information and Evaluation Material is granted or implied hereby... .”

61. Confidential Information is broadly defined in the NDA as: any financial,
technical and non-technical information related to a party’s business and current,
future and proposed products and services of each of the parties, including for
example and without limitation, each party’s respective information concerning
research, development, design details and specifications, financial information,
procurement requirements, engineering and manufacturing information, customer
lists, business forecasts, sales information and marketing....”.

62. Additionally, Section 4 of the NDA provides that “[a]ll of [MYC]’s
Confidential Information .... are the property of [MYC] and no license or other
rights to [MYC]’s Confidential Information .... is granted or implied hereby.”

63. Further, Section 9 of the NDA provides that it “shall govern all

communications between the parties . . . [and] will continue in perpetuity... .”

-21-

 
Grracos & Grracos, APC

HISTORIC ENGINE CO. NO. 28
644 South Fi
Los Angeles, Cal

ueroa Street

omia 90017-3411

fe

0 ONY DH WH KR W PO

Nv NY NY NY NHN NY YN NY bh
SIA AARON SF FSO HRD AaDREOAaHRAS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 22 of 32 Page ID #:22

64. The NDA is binding on Yeezy, and on its employees, agents, officers,
and legal counsel. Ex. A, Section 4.

65. Plaintiff and Defendant Yeezy expressly agreed that MYC’s proprietary
and intellectual property would not be used by and/or shared with any unauthorized
parties, including Yeezy, without MYC’s prior written consent.

66. Defendant Yeezy breached the NDA by using MYC’s Confidential
Information, including the technology that comprises the MYC Video Platform, to
launch its own channel with streaming and on-demand video content, Sunday Service,
with shoppable content.

67. As a direct result of Defendant Yeezy’s misappropriation and theft of
Plaintiff's proprietary information in violation of the NDA, Plaintiff has suffered and
is entitled to: (a) compensatory damages in an amount to be determined at trial; (b)
disgorged profits representing the amount obtained by Defendant Yeezy in operating
its e-commerce business, including on Sunday Service; and (c) reasonable attorneys’
fees and costs pursuant to Section 13 of the NDA.

SECOND CLAIM FOR RELIEF

Promissory Estoppel
(Against All Defendants)

68. Plaintiff incorporates by reference each and every allegation contained in
the preceding paragraphs of this Complaint as though fully set forth herein.
69. Defendants West and Yeezy made numerous promises and

representations to Plaintiff throughout their six-month business relationship as alleged

- 32 =

 
Geracos & GEracos, Arc

HISTORIC ENGINE CO. NO. 28

644 South Fi
Los Angeles, Caliomia 90017-3411

ueroa Street

So Oo YN DH nH BP WO YN

NN NY NY NY YH NHN HY eH Le
eI AA KR HNH FSF FO we KH AARON S

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 23 of 32 Page ID #:23

above. These promises included: (1) investing $10 million into MYC; (2) creating
and running Yeezy’s e-commerce division in partnership with MYC and sharing in the
resulting profit; (3) maintaining the confidentiality of Plaintiffs proprietary
technology pursuant to the NDA; (4) compensating Plaintiff for its thousands of
hours of labor provided to Defendants over the course of six months; and (5)
reimbursing it for other investments made, including equipment acquisition and living
expenses while working for Yeezy and the partnership.

70. Defendants reasonably should have expected their promises to induce
MYC to act in reliance on their promises.

71. Reasonably relying on Defendants’ promises, Plaintiff: (a) invested over
$7 million in employee time; (b) purchased tens of thousands of dollars in
equipment; (c) incurred more than $100,000 in living, traveling, and relocation
expenses to work full-time at Yeezy’s headquarters in California and then later in
Illinois; and (d) shared valuable knowledge and proprietary information, including key
aspects of MYC’s Platform and how to use its information to customize Defendants’
e-commerce brand.

72. Injustice can be avoided only by enforcing Defendants’ promises.
Allowing Defendants to use Plaintiffs proprietary information for their benefit
without compensation and leaving MYC uncompensated for its investment of millions

in resources and expenses based on Defendants’ promises, is inequitable.

«= 23.=

 
Geracos & Geracos, Arc

HISTORIC ENGINE CO. NO. 28

644 South rg f
Los Angeles, California 90017-3411

ueroa Street

oo Oa NN DH Wn BR W YH Be

Nu NY NY NY NY NY WY NHN WY
eI AAREAENH HF FSF GOH DTDAARBHRAS

 

 

Case 2:20-cv-07732 Document 1 Filed 08/25/20 Page 24o0f 32 Page ID #:24

73. As a direct result of Defendants’ wrongful conduct, Plaintiff is entitled
to: (a) compensatory damages in an amount to be determined at trial, and (b)
disgorged profits representing the amount that Defendants obtained in operating their
e-commerce business, including on Sunday Service.

THIRD CLAIM FOR RELIEF
Violation of the Duty of Loyalty Under
15 Pa.C.S. § 8422(a) and § 8447(c))
(Against Defendant West)

74. Plaintiff incorporates by reference each and every allegation contained in
the preceding paragraphs of this Complaint as though fully set forth herein.

75. Pennsylvania law governing the formation of a partnership provides in
relevant part that: “the association of two or more persons to carry on as co-owners a
business for profit forms a partnership, whether or not the persons intend to form a
partnership.” 15 Pa.C.S. § 8422(a).

76. Plaintiff and Defendant West clearly and mutually intended to associate
to carry on as co-owners of a business for profit — a partnership — in or around
August 2018. They did so for the purpose of building Yeezy’s e-commerce division,
specifically to use the MYC Platform to power Yeezy’s e-commerce channels.

77. Through multiple meetings and oral and written exchanges, Plaintiff and
Defendant West agreed on the terms to govern the oral partnership.

78. Under the oral partnership agreement, Plaintiff would run Yeezy’s e-

commerce division for Kanye, and would build out the tech layer of Yeezy.

-24-

 
Grracos & Grracos, APC

HISTORIC ENGINE CO. NO. 28

644 South Fi

ueroa Street

Los Angeles, Califone 90017-3411

So OH YT WB On KR WY HN

NY NY NHN NY NY NY YN WH NH &
CIDA BOND F&F SF Ce DAaARaRaAS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 25 of 32 Page ID#:25

79. Pursuant to 15 Pa.C.S. § 8447(c), a fiduciary relationship exists between
Plaintiff and Defendant West, and his fiduciary duties as partners include the duty to
“account to the partnership and hold as trustee for it any property, profit, or benefit
derived by the partner .. . from the appropriation of a partnership opportunity.”

80. As an interactive and immersive video channel displaying some of the
characteristic features of MYC’s designs, technology, and other proprietary
information, including “shopability,” Defendant West’s Sunday Service was an
opportunity that: (1) was closely tied to the partnership’s existing and/or prospective
line of business, i.e., e-commerce through novel technology and artificial intelligence
designed to seamlessly marry e-commerce to video content; (2) would have
competitively advantaged the partnership; and (3) was one that the partnership had the
financial ability, knowledge, and experience to pursue. As such, it was a partnership
opportunity.

81. Defendant West’s actions to usurp the opportunity of the parties’
partnership were intentional, or done with reckless disregard for the rights of his
fellow partner, MYC. He intentionally misappropriated MYC’s proprietary
information, which was meant to support a shared venture, purely for his own benefit,
without regard for the right of MYC to share equally in the partnership and the income
and profits generated by the partnership.

82. Defendant West usurped this opportunity for himself when, upon

information and belief, he made millions of dollars from Sunday Service without

-25-

 
Geracos & Grracos, Arc

HISTORIC ENGINE CO. NO. 28

644 South Fi

ueroa Street

ite

omia 90017-3411

Los Angeles, Cali

SoS ON DWN BRB WO HO eH

NY NY NY NY NY NY NY WH He
eC I~AA KR HNH FSF SEOe DAARaB.oOS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 26 of 32 Page ID #:26

sharing any of profits with MYC. He failed to act for the benefit of the partnership,
and instead, acted in a manner to promote his own interests.

83. As a direct result of Defendant West’s foregoing wrongful conduct,
Plaintiff is entitled to: (a) compensatory damages in an amount to be determined at
trial; (b) disgorged profits representing the amount obtained by Defendant West in

operating his e-commerce business, including on Sunday Service; and (c) punitive

damages.
HI

///
FOURTH CLAIM FOR RELIEF
Violation of the Obligation of Good Faith and Fair Dealing under
15 Pa.C.S. § 8422, § 8447(d), and 15 Pa.C.S. § 8415(c)(11)
(Against Defendant West)

84. Plaintiff incorporates by reference each and every allegation contained in
the preceding paragraphs of this Complaint as though fully set forth herein.

85. Pursuant to 15 Pa.C.S. § 8447(d), “[a] partner shall discharge the duties
and obligations under this title or under the partnership agreement and exercise any
rights consistent with the contractual obligation of good faith and fair dealing.”

86. Pursuant to 15 Pa.C.S. § 8415(c)(11), partners cannot “[vJary the
contractual obligation of good faith and fair dealing under section 8447(d).”

87. Defendant West’s obligations to pay Plaintiff for its services and not use

Plaintiff's proprietary information without Plaintiff's consent were within the

= 26 «

 
Geracos & Grracos, APC

HISTORIC ENGINE CO. NO. 28

644 South Fi
Los Angeles, California 90017-3411

ueroa Street

SoS OND Wn BR WW PPO

Nu NOY NY NY YB YB HB WH bw
SIAN KR ON SF SF CHD AAR aA AS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 27 of 32 Page ID #:27

contemplation of the parties when the partnership was formed. Therefore, he is
subject to the duty of good faith and fair dealing regarding these obligations.

88. Defendant West breached his duties of good faith and fair dealing by
failing to compensate Plaintiff for its labor, expenses, and expertise, as well as by
independently using Plaintiff's proprietary information for a partnership opportunity,
as described herein. In doing so, he was not honest in fact and evaded the spirit of the
parties’ bargain.

89. Defendant West’s actions were intentional or done with reckless
disregard for the rights of Plaintiff.

90. Defendant West’s breach damaged Plaintiff to the extent of its costs, the
value of its labor and expertise, and the profits gained by him through his use of the
MYC Video Platform that should have been shared with Plaintiff.

91. As a direct result of Defendant West’s aforesaid wrongful conduct,
Plaintiff is entitled to: (a) compensatory damages in an amount to be determined at
trial; (b) disgorged profits representing the amount obtained by Defendant West in
operating his e-commerce business, including Sunday Service; and (c) punitive
damages.

FIFTH CLAIM FOR RELIEF

Breach of Fiduciary Duties
(Against Defendant West)

92. Plaintiff incorporates by reference each and every allegation contained in

the preceding paragraphs of this Complaint as though fully set forth herein.

-27 -

 
Grracos & Grracos, APC

HISTORIC ENGINE CO. NO. 28

644 South Fi
Los Angeles, California 90017-3411

ueroa Street

oO ma NYN WHO KR WD PB

NN YN YNYH NNN LY
CIDA RON F&F F CH DHA ARORA S

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 28 of 32 Page ID #:28

93. Defendant West’s close collaboration with Plaintiff was founded on a
special relationship.

94. The parties did not deal on equal terms. On Defendant West’s side was
his overmastering influence while on the other was MYC which justifiably reposed
trust in him because of Kanye’s status and based on his promises.

95. Defendant West had a fiduciary duty to live up to Plaintiffs trust by not
misusing Plaintiff's proprietary information, as well as its labor and work product,
without any intention of providing it with fair and earned compensation.

96. Defendant West’s actions were intentional or done with reckless
disregard for the rights of Plaintiff.

97. Defendant West breached his fiduciary duty when he used Plaintiff's
proprietary information, services, and expertise purely for his own gain and when he
failed to pay Plaintiff for the services it provided at his request and for his benefit.

98. As a direct result of Defendant West’s aforesaid wrongful conduct,
Plaintiff is entitled to: (a) compensatory damages in an amount to be determined at
trial; (b) disgorged profits representing the amount obtained by Defendant West in
operating his e-commerce business, including Sunday Service; and (c) punitive

damages.
SIXTH CLAIM FOR RELIEF

Unjust Enrichment
(Against All Defendants)

- 28 -

 
Geracos & Grracos, arc

HISTORIC ENGINE CO. NO. 28

644 South Fi

ueroa Street

fe

iomia 90017-3411

Los Angeles, Cali

Oo Oo NYT DWN BR W HB we

NY NY NY NY NH NH WH Wb pw
CIA A KROHN FSF FSOeDAaAaRaEB.oOS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 29 of 32 Page ID #:29

99. Plaintiff incorporates by reference each and every allegation contained in
the preceding paragraphs of this Complaint as though fully set forth herein.

100. MYC conferred benefits on Defendants by contributing thousands of
hours of labor, proprietary technology, design, and expertise that MYC had spent
years developing, as well as investing in equipment and covering relocation and living
expenses, all to integrate the MYC Platform with Defendant’s Yeezy e-commerce
business.

101. Defendants engaged Plaintiff, praised its services, brought its founders
into its inner circle, and requested that Plaintiff continue to build the brand as
Defendants envisioned it for Yeezy’s video channel and e-commerce division.

102. It would be inequitable for Defendants to retain the benefits conferred on
them by MYC without fair and appropriate compensation. Defendants and their brand
benefited immensely from their exposure to and use of Plaintiff's proprietary
information, together with the labor and expertise provided by Plaintiff to Defendants
at Plaintiff's request.

103. As a direct result of Defendants’ aforesaid wrongful conduct, Plaintiff is
entitled to: (a) compensatory damages in an amount to be determined at trial; and (b)
disgorged profits representing the amount obtained by Defendants in operating their e-
commerce business, including Sunday Service.

SEVENTH CLAIM FOR RELIEF

Quantum Meruit
(Against All Defendants)

29 -

 
Grracos & Grracos, Arc

HISTORIC E!

644

Los Angeles, Cali

NGINE CO. NO. 28

South Fi

ueroa Street

ite

omia 90017-3411

Co ON DH Wn KR WD HN

NNN NY NY KY NHN WH
CIDA BE OONH & SF OCH DAUR OHS

 

 

Case 2:20-cv-07732 Document 1 Filed 08/25/20 Page 30 of 32 Page ID #:30

104. Plaintiff incorporates by reference each and every allegation contained in
the preceding paragraphs of this Complaint as though fully set forth herein.

105. As alleged herein, MYC conferred benefits on Defendants, at
Defendants’ request, in the form of proprietary information, labor, and expertise.

106. It would be inequitable for Defendants not to pay for the benefits
conferred on them by MYC. Plaintiff incurred more than $7 million in labor and
expenses to do the work that Defendants requested, as well as hundreds of thousands
of dollars in expenses and capital outlays, which benefitted Defendants.

107. As a direct result of Defendants’ aforesaid wrongful conduct, Plaintiff is
entitled to: (a) compensatory damages in an amount to be determined at trial; and (b)
disgorged profits representing the amount obtained by Defendants in operating their e-
commerce business, including Sunday Service.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff MyChannel, Inc. respectfully requests that this Court
enter judgment against Defendants as follows:

(1) On all Claims for Relief, compensatory damages in an amount to be
determined at trial.

(2) On the First Claim for Relief, (a) disgorged profits representing the
amount obtained by Defendant Yeezy in operating its e-commerce business, including
Sunday Service; and (b) reasonable attorneys’ fees pursuant to Section 13 of the

Parties’ NDA

- 30 -

 
Geracos & Grracos, APC

HISTORIC

64.

ENGINE CO. NO. 28

4 South F

ueroa Street

ito

Los Angeles, Cali

mia 90017-3411

Oo Oo IT DWN BR WW HP Ke

NY NY NY NY WHY NHB NY bw HY He
eC XI~AA KR HOH HF FSO HU QAaARaOaRHTS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 310f 32 Page ID#:31

(3) On the Second, Sixth, and Seventh Claims for Relief, disgorged profits
representing the amount obtained by both Defendants in operating their e-commerce
business, including Sunday Service;

(4) On the Third, Fourth, and Fifth Claims for Relief, (a) disgorged profits
representing the amount obtained by Defendant West in operating his e-commerce
business, including Sunday Service; and (b) punitive damages; and

(5) On all Claims for Relief, reasonable costs, and such other and further
relief as this Court deems just and proper.

//
///
HI
///
/I/
JURY TRIAL DEMAND

Plaintiff hereby demands a trial by jury on all claims and issues so triable

pursuant to Federal Rule of Civil Procedure 38(a).

DATED: August 25, 2020 By:

/s/ Ben J. Meiselas

GERAGOS & GERAGOS, APC
MARK J. GERAGOS, Esq.

BEN J. MEISELAS, Esq.
MATTHEW M. HOESLY, Esq.

-31-

 
Geracos & Geracos, Arc

NGINE CO. NO. 28

HISTORIC E

644

South Fi

ueroa Street

ifo

Los Angeles, Cali

mia 90017-3411

o0o OY DWN BR W HO we

Nv NY NY NY NH NH HY WH bw
CYA AK HH SF FSO eX DAaGR OAS

 

 

Case 2:20-cv-07732 Document1 Filed 08/25/20 Page 32 of 32 Page ID #:32

644 South Figueroa Street

Los Angeles, California 90017
Telephone: (213) 625-3900
Facsimile: (213) 232-3255

and,

ZUMPANO PATRICIOS & POPOK,
PLLC

/s/ Michael S. Popok
MICHAEL S. POPOK, Esq.
(Pro Hac Vice Pending)
MITCHELL MANDELL, Esq.
(Pro Hac Vice Pending)

417 Fifth Avenue, Suite 826
New York, New York 10016
Telephone: (212) 381-9999
Facsimile: (212) 320-0332

Attorneys for Plaintiff, MyChannel, Inc.

= FD ws

 
